




Exhibit 10.3


Silicon Valley Bank


Amendment to Loan Documents






Borrower:    Entrada Networks, Inc.
                    Rixon Networks, Inc. (fka Entrada Networks-AJ, Inc.)
                    Sync Research, Inc.
                   Torrey Pines Networks, Inc.
                   Microtek Systems, Inc.
 
Date:                    December 22, 2004





THIS AMENDMENT TO LOAN DOCUMENTS is entered into between Silicon Valley Bank
("Silicon") and the borrower named above ("Borrower").


The Parties agree to amend the Loan and Security Agreement between them, dated
December 14, 2004 (as otherwise amended, if at all, the "Loan Agreement"), as
follows, effective as of the date hereof. (Capitalized terms used but not
defined in this Amendment, shall have the meanings set forth in the Loan
Agreement.)


1.    Modified Maturity Date. The Maturity Date set forth in Section 13.1 of the
Loan Agreement is hereby amended to read as follows:


"Maturity Date" is January 30, 2005.


2.    Fee. In consideration for Silicon entering into this Amendment, Borrower
shall concurrently pay Silicon a fee in the amount of $1,000, which shall be
non-refundable and in addition to all interest and other fees payable to Silicon
under the Loan Documents. Silicon is authorized to charge said fee to Borrower’s
loan account.


3.    Representations True. Borrower represents and warrants to Silicon that all
representations and warranties set forth in the Loan Agreement, as amended
hereby, are true and correct.


4.    General Provisions. This Amendment, the Loan Agreement, any prior written
amendments to the Loan Agreement signed by Silicon and Borrower, and the other
written documents and agreements between Silicon and Borrower set forth in full
all of the representations and agreements of the parties with respect to the
subject matter hereof and supersede all prior discussions, representations,
agreements and under-standings between the parties with respect to the subject
hereof. Except as herein expressly amended, all of the terms and provisions of
the Loan Agreement, and all other documents and agreements between Silicon and
Borrower shall continue in full force and effect and the same are hereby
ratified and confirmed.
 
Borrower:

ENTRADA NETWORKS, INC.


By: /s/ Kanwar J. S. Chadha
President

By: /s/ Davinder Sethi
Secretary or Ass't Secretary
Silicon:

SILICON VALLEY BANK


By: /s/ Robert Anderson 
Title Vice President

Borrower:

RIXON NETWORKS, INC.


By: /s/ Kanwar J. S. Chadha
President

By: /s/ Davinder Sethi
Secretary or Ass't Secretary
Borrower:

SYNC RESEARCH, INC.


By: /s/ Kanwar J. S. Chadha
President

By: /s/ Davinder Sethi
Secretary or Ass't Secretary
Borrower:

TORREY PINES NETWORKS, INC.


By: /s/ Kanwar J. S. Chadha
President

By: /s/ Davinder Sethi
Secretary or Ass't Secretary
Borrower:

MICROTEK SYSTEMS, INC.


By: /s/ Kanwar J. S. Chadha
President

By: /s/ Davinder Sethi
Secretary or Ass't Secretary







--
     

--------------------------------------------------------------------------------









